UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 9, 2010 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 001-05558 75-1277589 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 305 Rock Industrial Park Drive Bridgeton, Missouri63044 (Address of principal executive offices) (Zip Code) (314) 656-4321 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07.Submission of Matters to a Vote of Security Holders. On June 9, 2010, Katy Industries, Inc. (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”) at which the Company’s stockholders approved two proposals.The proposals are described in detail in the Company’s Proxy Statement for the Annual Meeting. Proposal 1 The Company’s stockholders elected four individuals to the Board of Directors as set forth below: Name Votes For Votes Withheld Broker Non-Votes Robert M. Baratta Daniel B. Carroll Wallace E. Carroll, Jr. David J. Feldman Proposal 2 The Company’s stockholders ratified the appointment of UHY LLP as the Company’s independent registered public accounting firm for 2010, as set forth below: Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KATY INDUSTRIES, INC. (Registrant) By: /s/ James W. Shaffer James W. Shaffer Vice President, Treasurer and Chief Financial Officer Date:June 14, 2010
